Citation Nr: 0121203	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than March 29th, 
1994, for the grant of service connection for schizophrenia.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
chronic respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1977 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  By a December 1998 decision the RO granted service 
connection for schizophrenia and assigned a 100 percent 
evaluation to this disability, effective from March 29, 1994. 

The current appeal also arises from a March 1995 rating 
action of the RO in Oakland, California.  In that decision, 
the RO determined that new and material evidence sufficient 
to reopen a previously denied claim for service connection 
for a chronic respiratory infection had not been received.  


FINDINGS OF FACT

1.  In September 1989, the Board denied service connection 
for an acquired psychiatric disorder.  

2.  The veteran's petition to reopen his previously denied 
claim for service connection for a psychiatric disorder 
defined as schizophrenia was received at the RO on March 29, 
1994.  

3.  By a December 1998 rating action, the RO granted service 
connection for schizophrenia, awarded a 100 percent 
evaluation to this disability, and correctly assigned an 
effective date of March 29, 1994, the date of receipt of 
claim.  

4.  In April 1992, the RO confirmed prior denials of service 
connection for an upper respiratory disorder.  The veteran 
did not appeal the April 1992 decision.  

5.  The evidence submitted since the RO's unappealed April 
1992 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a chronic respiratory disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 29, 
1994 for the grant of service connection for schizophrenia 
have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).  

2.  The evidence received since the RO's unappealed April 
1992, in which service connection for a chronic respiratory 
disorder was denied, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date
For The Grant Of Service Connection For Schizophrenia

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In the present case, by virtue of the statement of the case 
furnished to the veteran and his representative in August 
1999, they were notified of the evidence necessary to 
substantiate this earlier effective date claim.  All evidence 
identified by the veteran relative to his earlier effective 
date claim has been obtained and associated with his claims 
folder.  He has not acknowledged any additional sources of 
pertinent medical treatment.  

Also a VA mental disorders examination was conducted in 
October 1998.  Consequently, the Board concludes that the RO 
has met its duty to assist the veteran in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) and that the 
current decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2000).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2000).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).  

The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2000).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

Although a claimant need not identify the benefit sought with 
specificity, some intent on the part of the veteran to seek 
benefits must be shown.  See Brannon v. West, 12 Vet. App. 
32, 34-35 (1998).

A review of the claims folder in the present case indicates 
that in September 1989, the Board denied the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board determined that the evidence available 
at that time did not demonstrate a relationship between a 
psychosis shown approximately two years after separation from 
service and the in-service episodes of treatment for an acute 
and transitory adjustment disorder.  The Board's September 
1989 denial of service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

Received in July 1990 was an April 1990 private hospital 
summary showing treatment for his psychiatric disorder.  
Received in March 1992 were VA and private medical records 
showing intermittent treatment for his psychiatric disorder 
from 1989 to 1991.  The veteran filed a petition to reopen 
his claim for service connection for a psychiatric disorder 
characterized as schizophrenia, which was received at the RO 
on March 29, 1994.  Subsequently received were VA and private 
medical records showing intermittent treatment for his 
psychiatric disorder from the 1980s to the present.  An 
August 1998 VA mental disorders examination revealed a 
diagnosis of chronic schizophrenic 

In a December 1998 rating action, the RO determined that new 
and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder had been 
received and that service connection for schizophrenia was 
warranted.  The RO awarded a 100 percent rating for this 
disability, effective from March 29, 1994, the date of 
receipt of the veteran's claim. 

A hearing was held before the undersigned member of the Board 
sitting at Washington D.C. in March 2001.  At that time the 
veteran testified that he had been receiving treatment for 
his psychiatric illness during and since service and the 
effective date for the grant of service connection for 
schizophrenia should be the day following his discharge from 
active military duty. 

To summarize, the Board's September 1989 denial of service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).  The law and regulations regarding effective dates 
are clearly set forth. 

The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii)

In this case, the veteran did receive intermittent VA and 
private treatment for his psychiatric illness between prior 
to March 1994.  However, the pertinent documents do not 
indicate an intent on behalf of the veteran to file a claim 
for service connection for his psychiatric disorder, and, 
therefor, these records are not considered an informal claim.

The veteran did not file a petition to reopen his claim for 
service connection for a psychiatric disorder until March 24, 
1994, when the RO received the veteran's petition.  By the 
December 1998 rating action, the RO granted service 
connection for schizophrenia and assigned an effective date 
of March 29, 1994, the date that the veteran's claim was 
received by the RO.  The Board concurs with the assignment of 
this effective date.  Accordingly, an effective date prior to 
March 29, 1994 for the grant of service connection for 
schizophrenia is not warranted.  

II.  Petition To Reopen Claim
For Service Connection For A Chronic Respiratory Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The evidence of record at the time of the initial July 1990 
and August 1990 rating actions may be briefly summarized.  
Service medical records reflected treatment for an upper 
respiratory infection in June 1977.  Chest x-rays taken in 
July 1977 were negative.  The July 1983 separation 
examination clinically evaluated the lungs and chest as 
normal.  A chest x-ray was within normal limits.  The veteran 
gave a history of a chronic cough and shortness of breath. 

At a private physical examination completed in November 1985, 
the veteran reported that he had been told two weeks 
previously that he had "spots" on his left lung.  The 
examining physician provided an impression of a history of 
spots on the left lung.  A July 1986 VA examination 
demonstrated normal chest configuration, equal expansion, and 
a normal chest shape.  The veteran's lungs were negative to 
palpation, percussion, and auscultation, and he had a 
three-inch difference between inspiration and expiration of 
his chest.  The examiner did not diagnose a respiratory 
disorder.  

Based on this evidence, the RO, by a July 1990 rating action, 
denied service connection for an upper respiratory disorder.  
At that time, the RO determined that a respiratory disorder, 
if existent, was not shown, by the evidence of record, to be 
associated with the veteran's service.  Also in July 1990, 
the RO notified the veteran of the denial and of his 
appellate rights.  

Subsequently received was a copy of a report of an April 1990 
private examination which showed minimal expiratory wheezes 
with good air movement and no focal findings.  Also obtained 
was a copy of a May 1990 private examination report which 
indicated that the veteran's lungs were clear.  By an August 
1990 rating action, the RO determined that the additional 
evidence did not demonstrate a relationship between a 
currently diagnosed respiratory disorder and the veteran's 
service.  The RO confirmed the previous denial of service 
connection for an upper respiratory disorder.  Also in August 
1990, the RO notified the veteran of the denial and of his 
appellate rights.  The veteran did not appeal the denial.  
Thus, the August 1990 decision is final.  38 U.S.C.A. § 7105 
(West 1991).

Thereafter, in November 1991, the veteran submitted a 
petition to reopen his claim for service connection for an 
upper respiratory disorder.  Also submitted were VA and 
private medical records showing intermittent treatment for 
several disorders. record dated in July 1991 notes that the 
veteran had reported that he had a history of lung disease 
and had requested an inhaler for relief of his symptoms.  The 
examiner found no indication of any disease responsive to 
inhalers.  

Thus, by an April 1992 rating action, the RO confirmed the 
previous denials of service connection for an upper 
respiratory disorder.  In May 1992, the RO notified the 
veteran of this determination.  The veteran did not appeal 
the denial.  Consequently, this decision is final.  
38 U.S.C.A. § 7105 (West 1991).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

The additional evidence received since the RO's April 1992 
decision includes VA outpatient treatment records dated from 
1993 to 1997, which reflect treatment for a respiratory 
conditions, variously diagnosed as an upper respiratory 
infection, tracheobronchitis, and bronchitis.  Chest x-rays 
taken in September 1995 showed one, and likely two, 
approximately 1.5 centimeters rounded calcifications in the 
aorticopulmonary space in the left suprahilar region as well 
as calcified adenopathy due to an old granulomatous disease.  

These documents tend to show for the first time that the 
veteran has symptoms which may be diagnostic of a chronic 
respiratory disorder.  The Board finds, therefore, that these 
records provide evidence which bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of this service connection claim, and was not 
considered by the RO when it rendered its last final denial 
in April 1992.  For these reasons, the Board concludes that 
new and material evidence has been received.  Consequently, 
the claim for service connection for a chronic respiratory 
disorder is reopened.  


ORDER

The claim for entitlement to an effective date earlier 
March 29, 1994 for the grant of service connection for 
schizophrenia is denied.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a chronic 
respiratory disorder is reopened, and to this extent only the 
appeal is granted.  


REMAND

As previously discussed, the Board has found that the claim 
for service connection for a chronic respiratory disorder has 
been reopened.  Thus, any such action must now be based on a 
de novo review of the record.  

As the Board has previously discussed in this decision, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Throughout the current appeal, the veteran has asserted that 
he has a chronic respiratory disorder that began during his 
active military duty.  Pertinent service medical records 
reflect treatment for respiratory infection.  The 
post-service VA medical records indicate treatment for a 
respiratory condition, variously diagnosed. When the veteran 
was examined at a private facility in November 1985 he 
indicated that he had been evaluated at the Bay clinic two 
weeks earlier.  In view of these facts the Board is of the 
opinion that additional development is warranted. 

By a March 1995 rating action, the RO denied the issue of 
entitlement to a compensable disability evaluation for the 
service-connected residuals of a tonsillectomy.  Also in 
March 1995, the RO notified the veteran of this denial.  In a 
statement received at the RO in September 1995, the veteran 
referred to his appeal for a compensable rating for his 
residuals of a tonsillectomy.  Subsequently, by a November 
1995 rating action, the RO continued the denial of the 
veteran's claim for a compensable disability evaluation for 
his service-connected residuals of a tonsillectomy.  The 
Board construes the veteran's September 1995 statement as a 
notice of disagreement with the RO's March 1995 denial of a 
compensable disability rating for his service-connected 
tonsillectomy residuals.  Thus, a statement of the case 
concerning this issue is required.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for any respiratory disorder since his 
discharge from active military duty, to 
include from Bayview Clinic for treatment 
rendered in October and/or November 1985.  
All such available copies should be 
associated with the claims folder.  

3.  A VA examination by a specialist in 
respiratory disorders should be conducted 
to determine the nature, severity, and 
etiology of any chronic respiratory 
disorder that the veteran may have.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to x-rays of the 
veteran's chest and pulmonary function 
tests, any other specialized testing 
deemed necessary should be performed.  

Following the examination, the examiner is 
requested to state specifically whether it 
is as likely as not that the veteran has a 
chronic respiratory disorder which is 
related to his military service.  A 
complete rationale for all opinions 
expressed should be provided.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a chronic 
respiratory disorder on a de novo basis.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

5.  The RO is requested to should furnish 
the veteran and his representative a 
statement of the case regarding this 
issue of an increased rating for the 
residuals of the tonsillectomy and inform 
them of the requirements necessary to 
perfect an appeal.  The RO is informed 
that this issue is not before the Board 
until timely perfected.  

Thereafter, the RO should return the case to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



